IN THE SUPREME COURT OF PENNSYLVANIA




In   the Matter of                               :   No. 35 DB 2017 (No. 31 RST 2017)



DEBORAH COHEN WALDMAN                            :   Attorney Registration No. 62217

PETITION FOR REINSTATEMENT
 FROM ADMINISTRATIVE SUSPENSION                  :   (Montgomery County)


                                             ORDER

     PER CURIAM


            AND NOW, this      8th   day of May, 2017, the Report and Recommendation of

     Disciplinary Board Member dated April 27, 2017, is approved and it is ORDERED that

     Deborah Waldman Cohen, who has been on Administrative Suspension, has never

     been suspended or disbarred, and          has demonstrated that she has the moral

     qualifications, competency and learning in law required for admission to practice in the

     Commonwealth, shall be and is, hereby reinstated to active status as a member of the

     Bar of this Commonwealth. The expenses incurred by the Board in the investigation

     and processing of this matter shall be paid by the Petitioner.